Case: 5:20-cr-00297-DCN Doc #: 12 Filed: 07/02/20 1 of 1. PagelD #: 34

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Minutes of Proceedings before DATE: July 2, 2020
DONALD C. NUGENT
United States District Judge CASE NO. 5:20 CR 297

COURT REPORTER: None

PRETRIAL CONFERENCE

UNITED STATES OF AMERICA
-VS-

MATTHEW PAUL SLATZER

APPEARANCES: Plaintiff: Toni B. Schnellinger Feisthamel
Defendant: Anthony Vegh

-
2

  

é
£y
:

PROCEEDINGS: } 44

%

 

 

 

 

 

 

 

 

 

 

 

Reg

Donald C. Nugent fi
United States District Judge

 

 

Length of Proceedings: ; ;
